Exhibit 10.52

RELEASE, WAIVER AND CONSENT AGREEMENT

This Release, Consent and Waiver Agreement (this “Agreement”) is dated as of
November 30, 2006 (the “Effective Date”), by and among EQUITYCO, L.L.C., a
Nevada limited liability company (“EquityCo”), MEZZCO, L.L.C., a Nevada limited
liability company (the “Company”),  OPBIZ, L.L.C., a Nevada limited liability
company (the “Subsidiary Guarantor”) the noteholders a party to this Agreement
(the “Purchasers”), the warrantholders party to this Agreement (the
“Warrantholders”, and together with the Purchasers, the “Securityholders”) and
Post Advisory Group, LLC, a Delaware limited liability company (the “Collateral
Agent”).  Capitalized terms used herein but not otherwise defined herein shall
have the meaning ascribed thereto in the Investor Rights Agreement (as defined
below).

R E C I T A L S:

WHEREAS, the Securityholders and the Company have entered into that certain
Securities Purchase Agreement dated as of August 9, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
pursuant to which the Purchasers purchased (i) an aggregate $87,000,000 in
Senior Subordinated Secured Notes (the “Notes”) and (ii) warrants (“Warrants”)
to purchase an aggregate of 17,500 of the Company’s units (subject to adjustment
and increase as provided in the Warrants) representing membership interests in
the Company, consisting of, Class B Units or if the holder so elects, either
Class A Units or a combination of Class A Units and Class B Units exercisable at
a price per unit of $.01;

WHEREAS, the Notes were secured by (i) the Security Interest, as defined in and
pursuant to that certain Security Agreement, dated as of August 9, 2004, as
amended by that certain Amendment to Agreement, dated as of August 9, 2004, in
each case executed by the Company in favor of the Collateral Agent (the
“Security Agreement”), and (ii) that certain Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing, dated as of August 9, 2004,
executed by the Company in favor of the Trustee (as defined therein) for the
benefit of the Collateral Agent, as Beneficiary thereunder (the “Deed of
Trust”).

WHEREAS, the Notes were guaranteed by the Subsidiary Guarantor pursuant to that
certain Guaranty Agreement dated as of August 9, 2004, by and among the
Subsidiary Guarantor in favor of the Purchasers and the Collateral Agent (the
“Guaranty Agreement”);

WHEREAS, in order to induce the Collateral Agent and the Securityholders to
consummate the transactions contemplated by the Purchase Agreement, the Company
and the Collateral Agent entered into that certain Pledge Agreement dated as of
August 9, 2004 (the “Pledge Agreement”), whereby the Company agreed to pledge
and grant a security interest to the Collateral Agent for the ratable benefit of
the Purchasers in the Collateral (as defined in the Pledge Agreement);

WHEREAS, The Company has requested the Securityholders agree to a one-time
limited waiver of certain defaults of the Company under that certain Amended and
Restated Loan and Facilities Agreement dated as of August 9, 2004 by and between
OpBiz, the Lenders signatory thereto from time to time and The Bank of New York,
Asset Solutions Division, as administrative agent and collateral agent, and any
successor agent appointed thereto from time to


--------------------------------------------------------------------------------


time, such defaults as disclosed in BH/RE L.L.C.’s (a Nevada limited liability
company) Form 10-Q for the period ended June 30, 2006 (the “Disclosed Default”);

WHEREAS, pursuant to Section 2.1(a) of the Purchase Agreement, the Notes are
scheduled to mature on August 9, 2011 and the Company is not permitted to
voluntarily redeem the Notes on the date hereof, as further provided in Section
2.6.2 of the Purchase Agreement;

WHEREAS, the Company has indicated (i) its desire to enter into that certain
credit facility with Column Financial Inc., in the aggregate principal amount of
up to $820,000,000 (the “Refinancing”), and (ii) that it desires to use a
portion of the proceeds to voluntarily redeem the Notes in full on the date
hereof for an aggregate cash payment equal to $150,000,000 (the “Prepayment”);

WHEREAS, in connection with the SPA Termination, as defined below, and the
Refinancing, the Company and the Warrantholders have determined that it is in
their best interest to, and hereby agree to enter into, an Amended and Restated
Investor Rights Agreement dated as of the date hereof (the “A&R Investor Rights
Agreement”) and to amend and restate the Warrants (each an “A&R Warrant” and
collectively the “A&R Warrants”);

WHEREAS, the Company has requested that (i) the Purchasers consent to the
Refinancing and the Prepayment, (ii) the Securityholders agree to a one-time
limited waiver of the Disclosed Default, (iii) the Purchasers agree to terminate
the Securities Purchase Agreement in its entirety (the “SPA Termination”), (iv)
the Securityholders release and terminate the Guaranteed Obligations, as defined
in, and pursuant to the Guaranty Agreement (the “Guaranty Release”), (v) the
Securityholders release and terminate the Company’s pledge of the Collateral, as
defined in, and pursuant to the Pledge Agreement (the “Pledge Release”), (vi)
the Securityholders release their Security Interest, as defined in, and pursuant
to, the Security Agreement (the “Security Release”), (vii) the Securityholders
release and terminate the Deed of Trust (the “Real Property Release”), and
(viii) the Securityholders release the Securities Account, as defined in, and
pursuant to, that certain Securities Account Control Agreement, dated as of
August 9, 2004 (the “Account Control Agreement”) and executed by the Company,
the Collateral Agent and Wells Fargo Bank, N.A., as Intermediary thereunder (the
“Account Release” and collectively with the Guaranty Release, the Pledge
Release, the Security Release and the Real Property Release, the “Releases”);

WHEREAS, the Securityholders have agreed to (i) consent to the Refinancing,
Prepayment and the SPA Termination, (ii) waive the Disclosed Default, and (iii)
execute the Releases and, in each case subject to the completion by the Company
of the Restructuring Conditions, as defined in that certain Restructuring
Agreement, dated as of November 30, 2006 (the “Restructuring Agreement”) by and
among EquityCo, L.L.C., the Company and the Securityholders (the “Restructuring
Conditions”).

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

2


--------------------------------------------------------------------------------


SECTION 1.           RELEASE.

1.1.        Subsidiary Guaranty Release.  Simultaneously with the occurrence of
the Effective Date, without any further action of the Securityholders, the
Subsidiary Guarantor shall be released in full from all of each of its
respective liabilities, obligations and other indebtedness under the Guaranty
Agreement, Purchase Agreement, Notes and the other Notes Documents (as defined
in the Purchase Agreement), and the Subsidiary Guaranty shall be  terminated.

1.2.          Parent Pledge Release.  Simultaneously with the occurrence of the
Effective Date, without any further action of the Securityholders, the
Subsidiary Guarantor shall be released in full from all of its respective
liabilities, obligations and other indebtedness under the Pledge Agreement, and
the Pledge Agreement shall be terminated.

1.3.          Security Agreement Release.  Simultaneously with the occurrence of
the Effective Date, without any further action of the Securityholders, the
Company shall be released in full from all of its respective liabilities,
rights, obligations, duties and other indebtedness under the Security Agreement,
and the Liens created thereunder, and the Security Agreement and the security
interest created thereunder shall be terminated.  On the Effective Date the
Collateral Agent, at the request and sole expense of the Company, shall deliver
to the Company such instruments or documents reasonably requested by the Company
acknowledging the satisfaction and termination of the Security Agreement and any
such Liens thereunder and shall authorize the Company to file termination
statements under the Uniform Commercial Code and will duly assign, transfer and
deliver to the Company (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent or held for the account of the Collateral Agent and has not theretofore
been sold, assigned, disposed or otherwise applied or released pursuant to the
Security Agreement.  Prior to the Effective Date, the Company shall have no
authority to file termination, release or other amendments to financing
statements without specific written authorization from the Collateral Agent.

1.4.          Real Property Release.  Simultaneously with the occurrence of the
Effective Date, without any further action of the Securityholders, the Company
shall be released in full from all of its respective liabilities, rights,
obligations, duties and other indebtedness under the Deed of Trust, and the
Liens created thereunder, and the Deed of Trust shall be terminated.  On the
Effective Date, the Collateral Agent, at the request and sole expense of the
Company, shall deliver to the Company such instruments or documents reasonably
requested by the Company acknowledging the satisfaction and termination of the
Deed of Trust and any such Liens thereunder and shall authorize the Company to
file and record the Real Property Release and termination statements under the
Uniform Commercial Code and will duly assign, transfer and deliver them to the
Company.  Prior to the Effective Date, the Company shall have no authority to
file or record the Real Property Release or any other termination, release or
other amendments to financing statements without specific written authorization
from the Collateral Agent.

1.5.          Account Release.  Simultaneously with the occurrence of the
Effective Date, without any further action of the Securityholders, the Company
shall be released in full from all of its respective liabilities, rights,
obligations, duties and other indebtedness under the Account Control Agreement,
and the Liens created thereunder.  On the Effective Date, the Collateral Agent,
at the request and sole expense of the Company, shall deliver to the Company or
any other party to the Account Control Agreement such instruments or documents
reasonably

3


--------------------------------------------------------------------------------


requested by the Company acknowledging the satisfaction and termination of the
Account Control Agreement and any such Liens thereunder, and the Account Control
Agreement shall be hereby terminated.  Prior to the Effective Date, the Company
shall have no authority to effect the Account Release specific written
authorization from the Collateral Agent.

1.6.          Representations.  The Collateral Agent, on behalf of itself and
all other Securityholders, hereby represents, warrants and agrees as follows:

(a)           Complete Release.  For the purpose of implementing the Releases
for the Company, the Subsidiary Guarantor and the other Releasees, as defined in
the Restructuring Agreement, the Collateral Agent expressly acknowledges that
the above Releases are intended to include in their effect, without limitation,
any and all Claims which the Collateral Agent does not know or suspect to exist
in its favor at this time.

(b)           Capacity.  The Collateral Agent warrants that it has the capacity
to contract and to execute this Agreement and the Releases hereunder, and that
this Agreement and the Releases hereunder have been freely and willingly made by
it following any consultation it may desire to have with counsel of its choice.

(c)           No Assignments.  The Collateral Agent has not assigned,
transferred or conveyed to any person or entity any right, interest or
obligation thereof with respect to any Claims herein purported to be released
and waived.

SECTION 2.           WAIVER AND CONSENT.

2.1           As of the Effective Date, subject to the completion of the
Restructuring Conditions in a manner acceptable to the Securityholders, the
Collateral Agent and the Securityholders, hereby agree as follows:

                                (a)           Disclosed Default.  The
Securityholders expressly grant a one-time limited waiver of the Disclosed
Default, and to have waived its right, and the right of the Securityholders to
pursue the remedies available to them on account of the Disclosed Default.

(b)           Waiver of Rights.  The Securityholders hereby expressly waive any
rights they may have under the Warrants, including any right to enforce any of
the provisions thereof, except to the extent such rights or provisions are
contained in the A&R Warrants, assuming the A&R Warrants had been issued on the
date hereof.

2.2           Subject to the satisfaction of the conditions set forth in Section
3 below, Collateral Agent, for itself and on behalf of the Securityholders
hereby consents to: (i) the Refinancing and Prepayment (ii) the SPA Termination,
and (iii) the Releases described herein.

SECTION 3.           CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT; NO WAIVER.

3.1.          This Agreement shall not become effective until the completion of
the Restructuring Conditions in a manner acceptable to the Majority Holders in
their sole discretion.

3.2           The foregoing Releases, the waiver and the consent described in
Section 1 and Section 2 above, shall not (i) be deemed a waiver by the
Securityholders of any breach of any

4


--------------------------------------------------------------------------------


representation, warranty or covenant that has occurred or exists under the
Purchase Agreement that would constitute a breach of the covenants incorporated
by reference into the A&R Warrants, if the A&R Warrants had been issued on the
date hereof; or (ii) establish a custom or course of dealing among EquityCo, the
Company, or the Subsidiary Guarantor, on the one hand, and the Collateral Agent
and the Securityholders or any one of them, on the other hand.

SECTION 4.           MISCELLANEOUS.

4.1.                          Any provision in this Agreement or any of the
Restructuring Documents to the contrary notwithstanding, changes in or additions
to this Agreement may be made, and compliance with any covenant or provision
herein set forth may be omitted or waived only in accordance with Section 9.3 of
the A&R Investor Rights Agreement.  Any waiver or consent may be given subject
to satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


4.2.          THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL
IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION.

4.3.          The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


4.4.          THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND EACH
OF THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH
COUNTERPART.


4.5.          WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED HEREIN SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR
FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE VERSA.

4.6.          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER RESTRUCTURING
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.

4.7.          WAIVER OF JURY TRIAL, ETC.  EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE
RESTRUCTURING DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
RESTRUCTURING DOCUMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR ANY OTHER RESTRUCTURING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR

5


--------------------------------------------------------------------------------


OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.7.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Release, Waiver and Consent
Agreement as of the date first above written.

OPBIZ, L.L.C.,

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

MezzCo, L.L.C,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MEZZCO, L.L.C.

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

EquityCo, L.L.C,

 

 

 

its managing member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

 

 

 

 

POST ADVISORY GROUP, L.L.C., as Collateral

 

 

Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title: Chief Investment Officer

 


--------------------------------------------------------------------------------


 

SECURITYHOLDERS:

 

 

 

 

 

POST TOTAL RETURN MASTER FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

 

 

POST DISTRESSED MASTER FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

STATE OF SOUTH DAKOTA RETIREMENT SYSTEM FUND

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

 

DB DISTRESSED OPPORTUNITIES MASTER PORTFOLIO, LTD.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

MW POST PORTFOLIO FUND, LTD.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

THE OPPORTUNITY FUND, LLC

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

HFR DS OPPORTUNITY MASTER TRUST

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A. Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

POST HIGH YIELD, L.P.

 

 

 

 

 

By:

Post Advisory Group, LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

 

 

Address for notice:

 

 

c/o Post Advisory Group, LLC

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 

 

 

 

 

 

 

POST BALANCED FUND, L.P.

 

 

 

 

 

By:

Post Advisory Group, LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence A Post

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

 

 

Address for notice:

 

 

c/o Post Advisory Group, LLC

 

 

11755 Wilshire Boulevard, Suite 1400

 

 

Los Angeles, CA 90025

 

 


--------------------------------------------------------------------------------


SPHINX DISTRESSED FUND SPC, a Cayman Islands company (in Official Liquidation
pursuant to an Order of the Grand Court dated 28 July 2006)

 

 

 

 

 

By: Kenneth Krys

 

Title: Joint Official Liquidator

 

 

 

 

 

By: Christopher Stride

 

Title: Joint Official Liquidator

 


--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices

 

333 South Wabash Avenue — 23 South

 

Chicago, IL 60604

 


--------------------------------------------------------------------------------


 

CANPARTNERS INVESTMENTS IV, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices

 

c/o Canyon Capital Advisors, L.L.C.

 

9665 Wilshire Boulevard, Suite 200

 

Beverly Hills, CA 90212

 


--------------------------------------------------------------------------------


 

JOHN HANCOCK HIGH YIELD FUND

 

 

 

 

 

By:

 

 

 

Name:

Ismail Gunes

 

 

Title:

Vice President Investment

 

 

Operations

 

 

 

 

Address for notices

 

101 Huntington Avenue

 

Boston, MA 02199

 


--------------------------------------------------------------------------------


 

COCHRAN ROAD, LLC

 

 

 

 

 

By:

 

 

 

Name:

Steven Golub

 

 

Title:

Attorney-in-Fact

 

 

 

 

Address for notices

 

225 Broadway, Suite 1515

 

New York, NY 10007

 


--------------------------------------------------------------------------------


 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

 

 

By:

 

 

 

Name:

Adam J. Semler

 

 

Title:

Chief Financial Officer

 

 

 

 

Address for notices

 

767 Fifth Avenue, 17th Floor

 

New York, NY 10153

 


--------------------------------------------------------------------------------


 

 

 

JEFFREY D. BENJAMIN

 

 

 

Address for notices

 

133 East 64th Street

 

New York, NY 10021

 

 


--------------------------------------------------------------------------------